Title: [Diary entry: 24 January 1788]
From: Washington, George
To: 

Thursday 24th. Thermometer at 23 in the Morning—23 at Noon and 22 at Night. Wind at No. Et. all day with threatning appearances of Snow all the forenoon. About 12 Oclock it sett in to do [so] and continued without intermission till some time in the Night when the Wind shifting to the No. West and blowing violently it ceased but the Snow drifted much. Mrs. & Miss Stuart, and Betcy & Patcy Custis went away after breakfast. I continued at home all day.